398 U.S. 436 (1970)
GENERAL ELECTRIC CO.
v.
LOCAL UNION 191, INTERNATIONAL UNION OF ELECTRICAL, RADIO & MACHINE WORKERS (AFL-CIO), ET AL.
No. 701.
Supreme Court of United States.
Decided June 15, 1970
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
PER CURIAM.
The petition for a writ of certiorari is granted, the judgment is vacated and the case is remanded to the Court of Appeals for further consideration in light of Boys Markets v. Retail Clerks Union, ante, p. 235.
MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS dissent.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.